Motion Granted in Part; Abatement Order filed July 11, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00475-CV
                                    ____________

    COMERICA BANK SUCCESSOR TO STERLING BANK, Appellant

                                          V.

                       RICHARD C. FORD, JR., Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 875616

                             ABATEMENT ORDER

      On July 9, 2019, appellant notified this court that the parties had reached an
agreement to settle the issues on appeal, and requested a 75-day extension of time to
file its brief. The motion is granted in part. We issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until October 1, 2019. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM